MR. JUSTICE BOTTOMLY:
(dissenting).
The original majority opinion on this matter, in which opinion I took no part, determined that the entire Melby property whether belonging to R. M. Melby, Eli Melby, his wife, or William Melby, was subject to specific performance of a contract to sell the same to one John Junior Hughes. That opinion held that the contract (a real estate listing) was subject to specific performance. The listing was signed by R. M. Melby and Eli Melby, his wife, and given to one E. F. Carnell, a real estate broker. During the time the so-called contract to sell was being negotiated, a deed was recorded which showed that William Melby, who is R. M. and Eli Melby’s son, was the owner of one-third of the property which was the subject matter of the purported contract for sale. William Melby had not signed any of the instruments which this court held constituted the authority to the real estate broker to make a contract that bound all three Melbys to sell their ranch property.
For the reason that no privity of contract existed between the plaintiff seeking specific performance, John Junior Hughes *435or E. F. Camell and William Melby, and because William Melby, prior to the commencement of this suit for specific performance, appeared as a record owner of one-third of the property sought to be charged, a rehearing was granted to determine the status of the property owned by William Melby. Title to the one-third interest at issue here was acquired by William Melby on December 24, 1952, by a valid completed gift from R. M. and Eli Melby. The title acquired was a one-third interest as a tenant in common. The gift was completed and accepted on December 24, 1952. Possession passed to William Melby at that time. The fact the deed showing the interest of William Melby was not recorded until over nine months following the completion of the gift, and the passing of the title, has no effect at all upon the validity of the transfer by gift.
The implication in the majority opinion that the gift was incomplete is erroneous. However, the majority opinion casts doubt upon the gift without any showing or implication in the record that the gift of a one-third interest in the realty to William Melby was invalid. The majority opinion now rests its holding on this point by asserting that the Melbys were estopped. The facts in the record negative this holding.
Approximately eight months after title to one-third of the property at issue here passed to William Melby, one E. F. Carnell visited the Melby ranch seeking to induce them to give him a listing agreement so that he could seek buyers for their property. He testified that at that time he did not know the son William Melby owned an interest in the property. This was disputed by R. M. Melby who testified he had informed Carnell that his son had an interest in the property and that it would not be sold unless his son was willing to join in the sale. On September 24, 1953, when Mr. and Mrs. Melby signed the listing agreement, William Melby was not in the State of Montana. Subsequently when Carnell came back to the Melby place and said Hughes would buy the property, he was advised the son would have to be informed about the contemplated sale and his consent obtained. When R. M. Melby informed Camell *436that the son did not want to do any more about the sale until Christmas vacation and at the same time recorded the deeds showing the son’s interest, “Carnell agreed to wait until the son returned during the Christmas holidays and plaintiff was so advised.” 340 Pac. (2d) 515.
At the time the deed to William Melby was recorded, Carnell did not believe a sale was completed, and he so advised the plaintiff. Carnell agreed to wait until Christmas vacation. He did wait until then, and at that time he again saw the Melbys attempting to get them to complete the sale. It is obvious that Carnell did not think the sale was completed and he informed the plaintiff of that fact. William Melby was not “standing by knowing his parents were about to sell this property.” No deal was made requiring him to make known his interest prior to his leaving the state.
He was not in the state and had no knowledge of any contemplated sale when the listing agreement was signed on September 24, 1953.
As soon as he was informed that a prospective buyer had been found, he made known to the real estate broker his desire to wait and his title was recorded. The real estate "broker acknowledged the fact that the son’s interest would have to be considered and agreed to wait for him to make up his mind whether or not he would sell. Carnell did not treat this as a completed sale prior to the recording of the son’s deed. He informed the plaintiff that he would wait until William Melby came home for Christmas vacation thereby recognizing William Melby’s interest in the property prior to the completion of any sale and sought to obtain William Melby’s consent to sell when he did come home for Christmas vacation.
There is surely no estoppel raised by the actions of William Melby when these actions were accepted and concurred in by E. F. Carnell. This plaintiff having knowledge of Carnell’s concurrence could not stand idly by without protesting such concurrence and now assert fraud against William Melhy. The facts in this case will not support a holding of estoppel against *437William Melby. I would modify the original judgment which decrees specific performance against William Melby, R. M. Melby and Eli Melby, and affirm the judgment of the district court, which properly applied the applicable statutes.